Gaynor, J.:
The plaintiff refused "to take title on the grounds (1) that the defendant made the- alteration he was required to make by the contract without first filing the plans and specifications therefor with the Tenement House Department of the City of Hew York,- and getting the approval thereof by such department, as required by section 121 of the Tenement House Act; • and (2) that said alteration was not made in accordance with the' requirements of section 20 of the said act. If the second objection be not true, the first is not good, for if the work was done in the' way required by the said act, the failure to have the plans and specifications for it filed and approved in advance would be unsubstantial.
It is the following provision of section 20 which is claimed not to have been complied with in the manner of doing the work, viz.:
“ Every entrance hall in a tenement house hereafter erected sliall be at least three feet six inches wide in the clear, from the entrance up to and including the stair enclosure, and beyond this point at least three feet wide in the clear.”
The house was 60 feet deep.- The hall, which was along the side wall, was 45 feet deep and 5 feet 7 inches wide. The rear end of it ran up’ against the kitchen, which extended over to the side wall. The agreement in the contract was to rip out that side of the kitchen and extend the- hall all the way to the rear of the building so as to have entrance to the back yard. If this rear hall is an “entrance hall”, or part.of the “entrance hall”, i. e., the front “ entrance hall”, referred to by section 20, which is now said, it was built in compliance with section 20. The objection is that it is not three feet wide as required by the said 'section. It is in fact 3 feet 5 inches wide for its whole, length of 15 feet, except that a chimney breast about four feet wide, or the sides thereof, extends into it from the side wall between 11 and 12. inches. The act does not intend that halls may not have mantels or chimneys, or the like, of the ordinary kind, in them. They of course might be so long and wide, and take up so large a proportion of the length and width of *167the hall, that the hall as a whole could not be said to be three feet wide, but that is not the case here. It is wider than that, with the minor exception of the chimney.
The judgment should be reversed.
Woodward, Jenks, Hooker and Miller, JJ., concurred.
Judgment and order of the County Court of Kings county reversed and new trial ordered, costs to abide the event.